—Judgment unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in granting plaintiff a divorce on the ground of cruel and inhuman treatment (see, Domestic Relations Law § 170 [1]; Stricos v Stricos, 263 AD2d 659, 661). The record supports *1026the court’s findings that defendant physically barred plaintiff from entering the parties’ home; that there were arguments and threats throughout the two-year marriage; and that “[plaintiff] suffered harassment, embarrassment, stress [and] anxiety.” “In view of the short duration of the marriage, the verbal abuse, both public and private, and [the] * * * harassment of the husband by the wife, cruel and inhuman treatment was proven” (Soto v Soto, 216 AD2d 455, 456; cf., Matthews v Matthews, 238 AD2d 926, 926-927). (Appeal from Judgment of Supreme Court, Monroe County, Calvaruso, J. — Matrimonial.) Present — Pigott, Jr., P. J., Green, Hurlbutt, Scudder and Balio, JJ.